 SOUTHERN DOLOMITE513R. E. Smith and Florence B. Smith,a partnership,d/b/a South-ern DolomiteandErnest Powell,Montieth Pulver, and EmilAdkins.Cases Nos. 12-CA-1347-1, 12-CA-13447-2, and 12-CA-1347-3.May 12, 1961SUPPLEMENTAL DECISION AND ORDEROn February 23, 1961, Trial Examiner George A. Downing issuedhis Supplemental Intermediate Report in the above-entitled proceed-ing, finding that the Respondent had engaged in and was engaging incertain unfair labor practices and recommending that it cease and de-sist therefrom and take certain affirmative action, as set forth in thecopy of the Supplemental Intermediate Report attached hereto.Thereafter, the Respondent filed exceptions to the IntermediateReport.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and Mem-bers Rodgers and Fanning].The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.The.rulings are hereby affirmed.The Board has considered the Supple-mental Intermediate Report, the exceptions, and the entire record inthe case, and hereby adopts the Trial Examiners findings, conclu-sions, andrecommendations, with certain modifications in the remedyas hereafter set forth.THE REMEDYConsistent with the Board's usual policy,, we shall toll backpayfrom June 27, 1960, the date the Trial Examiner issued the originalIntermediate Report in this case recommending dismissal of the com-plaint for lack of jurisdiction, until January 13,1961, when the Boardreversed that recommendation.ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, R. E. Smith andFlorence Smith, a partnership d/b/a Southern Dolomite, Palmetto,.Florida, their agents, successors, and assigns, shall:'Interior Enterprises,Inc.,125 NLRB 1289,where the Board held that as the TrialExaminer's recommendationthat the complaintbe dismissed because the Board lackedstatutoryjurisdiction was tantamount to a findingthat therespondent had not violated'the Act,the Board's policy oftolling backpayshould applyto a case where the TrialExaminer's recommendation for dismissal was based on his erroneous conclusionthat theBoard had no jurisdiction over the case.131 NLRB No. 70.599198-62-vol.131-34 514DECISIONS OF NATIONAL LABOR RELATIONS BOARD1.Cease and desist from :(a) Interrogating coercively their employees concerning union ac-tivities and the circulation and signing of union petitions, and threat-ening to close the plant and to cut the work hours, if the Union isbrought in.(b)Discouraging membership in Local Union #925 InternationalUnion of Operating Engineers, or in any other labor organizationof their employees, by discharging them or failing to reinstate them,or by discriminating in any other manner in regard to hire or tenureof employment or any term or condition of employment to discouragemembership in a labor organization.(c) In any other manner interfering with, restraining, or coercingtheir employees in the exercise of their right to self-organization, toform, join, or assist Local Union #925, or any other labor organiza-tion, to bargain collectively through representatives of their ownchoosing, or to engage in other concerted activities for the purpose ofcollective bargaining or other mutual aid or protection, or to refrainfrom any or all such activities.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to Emil Adkins, Ernest Powell, and Montieth Pulverimmediate and full reinstatement to their former or substantiallyequivalent positions, without prejudice to their seniority or otherrights and privileges, and make each of them whole for any loss ofpay which he may have suffered in the manner set forth in the sectionof the Supplemental Intermediate Report entitled "The Remedy," asmodified herein.(b)Preserve and, upon request, make available to the Board or itsagents, for examination and copying, all payroll records, social se-curity payment records, timecards, personnel records and reports, andall records necessary to analyze the amount of backpay due and therights of Adkins, Powell, and Pulver, under the terms of this Order.(c)Post in their offices at Palmetto, Florida, copies of the noticemarked "Appendix A," 2 attached to the Supplemental IntermediateReport.Copies of said notice, to be furnished by the Regional Direc-tor for the Twelfth Region, shall, after being signed by Respondents'representative, be posted by Respondents immediately upon receiptthereof and maintained by them for 60 consecutive days thereafter inconspicuous places, including all places where notices to employees arecustomarily posted.Reasonable steps shall be taken to insure that saidnotices are not altered, defaced, or covered by any other material.2 This notice shall be amended by substituting for the words"The Recommendations ofa Trial Examiner"the words"Decision and Order"In the event that this Order isenforced by a decree of a United States Court of Appeals,there shall be substituted forthe words"Pursuant to a Decision and Order"the words"Pursuant to a Decree of theUnited States Court of Appeals,Enforcing an Order." SOUTHERN DOLOMITE515(d)Notify the Regional Director for the Twelfth Region, in writ-ing, within 10 days from the date of this Order, what steps Respond-ents have taken to comply herewith.SUPPLEMENTAL INTERMEDIATE REPORTOn January 13, 1961, the Board, having found that Respondents are engaged incommerce within the meaning of the Act and that it would effectuate the policies oftheAct to assert jurisdiction and to resolve the substantive issues raised by thecomplaint, issued its Decision and Order (129 NLRB 1342) remanding the aboveproceeding to the Trial Examiner for the preparation and issuance of a SupplementalIntermediateReport with respect to the unfair labor practices alleged in thecomplaint.The complaint, issued on March 31, 1960, by the General Counsel of the NationalLabor Relations Board and based on charges duly filed and served, alleged thatRespondents had engaged in unfair labor practices proscribed by Section 8(a).(3) and(1) of the Act by discharging the Charging Parties above named on January 29,1960, because of their union activities or other concerted activities for the purposeof collective bargaining or mutual aid or protection and by certain interrogationsand threats made by Superintendent William Zipperer on or about January 28, 1960.Respondents answered on April 6, 1960, denying the unfair labor practices asalleged and averring that the three employees were terminated for "valid cause."By amendment filed on April 19, 1960, Respondents specified a number of causeswhich led to the discharges.Upon the entire record in the case, and from my observation of the witnesses, Imake the following findings of fact:1.RESPONDENTS' BUSINESSRespondents are engaged in commerce within the meaning of the Act. (129NLRB 1342,supra.)II.THE LABOR ORGANIZATION INVOLVEDInternational Union of Operating Engineers, Local Union #925 is a labor organi-zation within the meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. The issues1.Whether Respondents, through Superintendent William Zipperer, engaged ininterrogation and threats concerning union activities as alleged.2.Whether Respondents discharged the Charging Parties because of their unionor other concerted activities or for the various causes assigned.B. The evidenceRespondents operated a dolomite mine and plant at which they employed some 16to 19 employees and at which "union talk" had periodically occurred at times in thepast.After some talk among themselves about the desirability of bringing in a union,the Charging Parties on January 27, took action toward that end by circulating apetition among the employees and obtaining signatures thereon.The alleged inter-rogations and threats by Superintendent Zipperer and the discharges followedpromptly on January 28 and 29, during a 10-day absence of the Smiths, who did notreturn to the plant until after the discharges on January 29.Thus all the unionactivity and all the acts complained of occurred during the absence of the Respond-ents.Save for Zipperer's acts and statements, there was no evidence of antiunionanimus on Respondents' part.The Charging Parties worked together on the night shift (9 p.m. to 7 a.m.); andbefore and during their shift on January 27, they solicited signatures from prac-tically all employees on both shifts to a slip of paper which bore on the reverse sidethe following legend, which Pulver had written:We, the men -whose names appear on the reverse side of this paper, wish theOperating Engineers Union, Local #925, to bargain for us with our employer,Southern Dolomite Co., of Palmetto, Fla., for better wages & working conditions. 516DECISIONS OF NATIONAL LABOR RELATIONS BOARDTen signatures were obtained, including those of Stephen Litschaur i and EarnestGortman. Powell, Pulver, and Adkins worked their full shift beginning on January27, and on the morning of January 28, Powell and Adkins took the petition to theUnion's office in Tampa and procured a, supply of authorization cards.Adkins andPulver worked their shift beginning at 9 p.m., on January 28, but, Powellsent a mes-sagethrough Pulver that he was sick and would not be in.Jerry Lewers testified that on the afternoon of January 28, Zipperer spoke to himas hepassed by the office, asking if he had signed the "union paper," and that heanswered affirmatively.Zipperer told him that if the Union was brought in theemployees might get a nickel, dime, or quarter raise, but that the hours would prob-ably be cut to 40 or 45 a week. Zipperer also stated that if a union was brought in,Mr. Smith would not stand for it and that the plant would be closed down.Oncross-examination Lewers added that Zipperer said that if the union cards weresigned on a Monday night, (for example), there was no need to come to work Tues-day, because the plant would be closed.Charles Council testified that on the morning of January 28, Zipperer questionedhim about a report Zipperer had heard concerning a union starting there.Council,who had not been asked to sign the petition, replied that he did not know whatZipperer was talking about.Albert Wright testified that on the morning of January28, Zipperer approached him and asked if he had signed any paper (without speci-fying what kind).Wright replied he had not signed and had not seen any.Leweis testified that on the 29th (after the discharges) he and Zipperer passedAdkins and Pulver on the road as Zipperer was driving him home, and that Zippererasked him if he knew "if they were the ones that brought the paper around " Lewersanswered that he did not know.After punching out on the morning of January 29, Pulver and Adkins were called'into the office.Zipperer told Pulver that it was necessary to lay him off.WhenPulver asked the reason, Zipperer stated that it was necessary to cut the workingforce either to seven men or by seven men. Pulver asked why he was chosen, andZipperer told him it was because he was hard to get along with and that some of theemployees could not work with him. Adkins testified that Zipperer also referred to areport that Pulver had been reading a book while on the job.Zipperer told Adkins that he was selected because he was tearing up the shed(referring to the fact that Adkins, a bulldozer operator, had struck and broken roof-pillars and an I-beam).Adkins asked if the real reason had to do with the Union.Without replying directly, Zipperer stated thata unionwould not do any good,because although the employees might get a 10-cent an hour raise, the hours would becut to 8 and the employees would end up with less money in their paychecks.Powell called in to Zipperer about 10 a.m., on the 29th, and Zipperer stated he-was letting Powell go on account of his drinking.When Powell claimed he hadbeen sick, Zipperer charged him with having been drunk, and Powell did not deny-the charge (nor did he at the hearing). Zipperer said that he was going to letPowell go because Smith had told him to.The Union was not mentioned.Respondent rested its defense on the testimony of R. E. Smith and Zipperer..Smith's testimony was directed mainly to refuting the claim of supervisory status-for Litschaur (see footnote1,supra)with establishing that Zipperer was withoutauthority to set company policy,2 and with supporting Zipperer's explanation to1A collateral and largely immaterial issue was litigated as to Litschaur's alleged super-visory status.Litschaur was Respondents' hourly paid full-time mechanic, but was putin charge of plant operations during Zipperer's 2-week vacation which ended shortlyafter January 1.Though Zipperer was on call 24 hours of the day, Litschaur also some-times acted for him when he was not around. Except for the vacation period, however,the evidence does not establish by a preponderance that Litschaur was a supervisor withinthe meaning of the Act Indeed, his authority did not appear to be substantially greaterthan Powell's, who was in charge of the operation of the rehaul and dryer (burner) onthe night shift and who the General Counsel claimed had employee statusBoth per-formed manual labor, working with other employees who assisted them ; and to the extentthat they had authority to direct such employees, their direction was of a merely routinenature, not requiring the exercise of independent judgmentTheir status might mostaccurately be described by the term "strawboss" or "working foreman "Furthermore, Litschaur's status as a supervisor is relevant chiefly to the question ofRespondents' knowledge of the union activities, which was otherwise fully established"through Zipperer,as herein found.2The "policy" point appeared to be without validity since Zipperer's supervisory statuswas concededand sinceall the union activitiesand allof Zipperer's acts occurred during -Respondents'absence, duringwhich Zippereralone representedthe company vis-a-vis the SOUTHERN DOLOMITE517Adkins and Pulver as to the necessity for reducing the working force.On the latterpoint Smith testified that Respondents' business was subject to seasonal fluctuations,usually slack from September to April and heavy from mid-April to September. In1959, however, the busy period extended into January, due to the necessity of repair-ing the plant machinery, which was in a rundown condition.However, neitherSmith nor Zipperer testified to any discussions between them concerning the makingof a layoff or as to discharging Powell, and both admitted that new hirings weremade within a day or so.Though Zipperer denied knowledge of the employee petition and of the activitiesof Powell, Pulver, and Adkins, his testimony lent considerable support to that ofthe General Counsel's witnesses.Thus Zipperer admitted that he first heard of uniontalk on either the 27th or 28th from Earnest Gortman, admitted that he questionedCouncil about the Union, admitted that he questioned Harrison Hall (also on the28th) about his knowledge of the union movement and about whether Hall had"signed the paper," and admitted that Hall replied that he had signed and thatmost of the other employees had also signed. Zipperer made no denial of Wright'stestimony; and as to Lewers', he testified that he could recall no conversation withhim on the 28th, but that he did talk with Lewers after the discharges on the 29th.Zipperer did not, however, specify the content of the latter conversation or otherwisedeny Lewers' testimony.In view of Zipperer's admissions and his failure to deny much that the GeneralCounsel's witnesses testified to (much of which was of a cumulative nature), Ifully credit the testimony of the latter.Zipperer's testimony concerning the discharge incident varied mainly from thatof Pulver and Adkins in that under his version he did not refer to the necessity ofcutting the force,3 and he did definitely deny Adkins' charge that the dischargeswere due to the union activities.His specification of derelictions was also some-what broader than Pulver and Adkins testified to in that in both cases he assignedthe fact that while working with Powell on the night of January 26, they hadfailed to comply with his orders to clean out the boot at the foot of the elevator.Zipperer's testimony was in substantial accord with Powell's concerning the latter'sdischarge, including his reference to the fact that Smith had directed the discharge.However, Smith's testimony contained no reference either to Powell's drinking orto his direction of Powell's discharge, which occurred, indeed, before Smith's returnto the plant.Zipperer also testified at some length concerning the occurrence of the variousincidents which he assigned in making the discharges and to complaints concerningPulver.Powell, Council, and one Suggs had complained about not being able toget along with Pulver, and Suggs had quit in August 1959, rather than work withPulver.Powell and Council corroborated Zipperer concerning their complaints,through Powell continued to work with Pulver.Concerning Adkins, Zipperer testifed that around January 16, Adkins knockeda post off the pillar under the shed, and that on January 20, he broke the main truss,(I-beam).Adkins was warned about the danger of the shed falling and killingsomeone and that if it happened again he would be discharged.On or aboutJanuary 28, Adkins knocked another post from its pillar.Although Adkins deniedthe last incident, Council's testimony supported Zipperer's concerning it.Concerning Powell, Zipperer conceded that he was an excellent workman whensober but testified to a number of experiences with Powell while drunk. In July orAugust 1959, Powell was off from work for about a week while intoxicated, was dis-charged, but was later rehired.Around October 2, Powell reported for work whileintoxicated and Zipperer took him home. Zipperer warned Powell of discharge onrepetition of the offense.When Zipperer returned from his vacation early in Janu-ary, Litschaur reported that around January 1, Powell had again reported for workintoxicated and that he (Litschaur) had taken Powell home.Zipperer spoke toPowell about that and warned him again of discharge. Powell's testimony did notsubstantially conflict with Zipperer's description of his conduct.Also relevant to the discharges was Zipperer's testimony that he did not know ofthe activities of the Charging Parties or of the trip to Tampa until after the dis-charges, and that he had reason to believe that Gortman was a leader in the activitybecause Gortman had been active in talking union some 2i years earlier. Zippereremployees.Furthermore, Smith admitted that he at no time gave Zipperer any instruc-tion concerningunions.3However, Respondents' counsel, in arguing the admissibility of Smith's testimony con-cerningthe seasonal fluctuation of the business, admitted thatZipperer in fact referred tothe necessity of reducingthe force,as Pulver and Adkins testified. 518DECISIONS OF NATIONAL LABOR RELATIONS BOARDadmitted, however, that Powell also had several times spoken of the need for aunion, but testified he had not heard either Adkins or Pulver engage in union talk.Explaining the hiring of new men immediately after the discharges, Zipperer testi-fied that when Gortman quit on Friday or Saturday, after the discharges, he neededmore men and that he hired two. Indeed, on cross-examination Zipperer testifiedthat he did not make the discharges simply to cut the work force, though that was theresult, but that he made the discharges because of "inefficient work."The matterwas brought to a head, he testified, by the failure to clean out the elevator boot.Reminded that that had occurred on the 26th, Zipperer testified that he would havefired them then except that he wanted to finish out the payroll period? Things wereagain brought to a head on the morning of the 29th, he testified, by Adkins knockingdown a second post and by Powell not reporting for work.C. Concluding findings1. Interference,restraint,and coercionHaving credited the testimony of Lewers, Council, and Wright, I find that byZipperer's interrogation of them concerning the union activities and the circulationand signing of the petition, and by his threats to Lewers that if the Union was broughtin the plant would be closed and that the work hours would be cut, Respondentsinterfered with, restrained, and coerced employees in the exercise of rightsguaran-teed in Section 7 of the Act. The interrogations here did not stand alone; they wereenmeshed with Zipperer's threats and with the discriminatory discharges as found insection2, infra.Though Zipperer's statement concerning the cutting of the workhours seemed phrased possibly in terms of prediction, it, too, must be found coercivesince it was joined with the direct and unequivocal threat of the plant closing.2.The dischargesI conclude and find from the entire evidence that Zipperer had learned the identityof the employees who were back of the petition and of the union movement. Inaddition to the interrogations and threats which the General Counsel's witnessestestified to, Zipperer admitted questioning Harrison Hall about the Union and aboutsigning "the paper," and admitted hearing other union talk from Gortman (the firstsigner after the discharges).Such extensive interrogations in a small plant withfew employees 5 coupled with thetimingof the discharges and the selection of thethree leaders, plainly warrant the conclusion that Zipperer's interrogations hadborne fruit and that he knew who was leading the movement. The fact that Zipperercontinued his interrogations after the discharges does not weaken that conclusion;it is not inconsistent with prior knowledge on Zipperer's part.Thus Zipperer mayhave been seeking to learn how much Lewers knew and how closely he was involvedin the union movement. In any event, even were it assumedarguendothat Zippererwas without certain knowledge, the evidence nevertheless showed that he strongly(and correctly) suspected the identity of the leaders.We turn then to the question whether the employees were discharged because oftheir union activities or for the causes which Respondentassigned,and consideringthe case first as postured by the General Counsel's evidence, a finding of discrimi-natory motivation is plainly required.The most cogent factors persuasive of thatconclusion were the timing of the discharges in the midst both of the organizationalactivities and of Zipperer's countercampaignof interrogation and threats, plusZipperer's unerring selection of the three leaders.Was Respondents' evidence sufficient to overcome theprima faciecase?ThoughI conclude and find that the various incidents which Zipperer testified to occurred'substantially as he described them and though it is found that causes existed whichwould support each of the discharges, the question under the circumstances of thiscaseiswhether Zipperer in truth acted because of the matters he assigned or whetherhe used them only as pretexts behind which to accomplish the removal of the leadersin the union movement. For ". . . a discharge ostensibly for cause must, in orderto be protected as such, be in reality a discharge for cause, and . . . a trumped upor synthetic discharge for cause may not be used by the employer as a shield andA Zipperer admitted, however, that he had not at any time spoken to the men beforethe 29th about their failure to clean up the boot, though he had known of it since7 a m , on the morning of the 26th.e See, e.g,BituminousMaterial &SupplyCo, 124 NLRB 945, 947;Shamrock Foods,Inc.,127 NLRB 522 ;Pyne Moulding Corporation,110 NLRB 1700, 1704 SOUTHERN DOLOMITE519buckler to protect him against a discharge,the real,the dominant motive of, themoving cause for,which is antiunion discrimination."N.L.R.B.v.C & J. Camp, Inc.,et al. d/b/a Kibler-Camp Phosphate Enterprise,216 F. 2d 113,115 (C.A. 5).On the other hand, if an employer is inefficient and engaged in union activity, suchcoincidence does not destroy the just cause for discharge.N.L.R.B.v. BirminghamPublishing Company,262 F.2d2, (C.A. 5); but though the Board cannot save a manwho has given his employer just cause for discharge by showing that he was pro-union and his employer antiunion(id.),yet the existence of some justifiable groundfor discharge is no defense if it was not the"moving cause."Wells Incorporated v.N.L.R.B.,162 F.2d 457, 460 (C.A. 9); C.&J.Camp, Inc., supra.Respondents'evidence failed to establish that the causes which Zipperer assignedwere the "moving causes." The various inefficiencies and derelictions which Zippererrecited were matters which he had known of and put up with for varying periods. Itwas not until the three men became the leaders of the union movement that their'conduct suddenly became intolerable.N.L.R.B.v. ElectricCityDyeingCo.,178 F.2d 980,983 (C.A. 3).Furthermore,Respondents'defenses were shifting and in-consistent as concerned the necessity of cutting the work force.Though Respond-ents conceded that Zipperer assigned that ground,Zipperer's explanations and actionsplainly did not square with its genuineness.Being without authority to set policy,it seems inconceivable that Zipperer would have undertaken to act precipitately inmaking a reduction in force on theveryday of Smith's return.Not only was thereno evidence that Zipperer and Smith had discussed the necessity for a layoff, butthere was no opportunity for them to have done so until after the discharges.Theimmediate hiring of two new employees further exposed the sham in Respondents'defenses.Powell's case presented,of course, a somewhat closer question.Though Powell'sdischarge followed immediately after his final intoxication,italso followed imme-diately his circulation of the petition and his trip to the Union's office in Tampa.Though a series of earlier warnings were given,earlier offenses were condoned untilPowell became a leader in the union movement. I am persuaded and find fromthe entire evidence that Powell's last offense represented a fortuitous circumstancewhich Zipperer seized upon as a pretext to eliminate the last of the three backersof the union petition.I therefore conclude and find on the basis of the entire evidence that RespondentsdischargedAdkins, Pulver,and Powell because of their union membership andbecause they engaged in union or other concerted activities for their mutual aid orprotection.IV.THE REMEDYHaving found that Respondents have engaged in certain unfair labor practices,I shall recommend that they cease and desist therefrom and that they take certainaffirmative action of the type conventionally ordered in such cases, as providedunder recommendations below, which I find necessary to remedy and to removethe effects of the unfair labor practices and to effectuate the policies of the Act.For reasons which are stated inConsolidated Industries, Inc.,108 NLRB 60, 61,and casesthere cited, I shall recommend a broad cease and desist order.Upon thebasisof the above findings of fact, and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.InternationalUnion of Operating Engineers, Local Union #925, is a labororganizationwithin the meaning of Section 2(5) of the Act.2.By interrogating their employees concerning the union activities and the cir-culationand signing of the union petition and by threatening to close the plant andto cut the work hours if the Union were brought in, Respondents interfered with,restrained, and coerced employees in the exercise of rights guaranteed in Section 7of the Act, thereby engaging in unfair labor practices proscribed by Section8(a) (1).3.By discharging Adkins, Powell, and Pulver, and by thereafter failing to reinstatethem, Respondents engaged in discrimination to discourage membership in LocalUnion #925, therebyengaging in unfairlabor practices proscribed by Section8(a)(3) and (1) of the Act.4.The aforesaid unfair labor practices having occurredin connectionwith theoperation of Respondents'businessas set forthin sectionI,above, havea close,intimate, and substantial relation to trade, traffic, and commerce among the severalStates and substantially affect commerce within themeaningof Section 2(6) and (7)of the Act.[Recommendations omitted from publication.] .520DECISIONSOF NATIONALLABOR RELATIONS BOARDAPPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board,and in order to effectuate the policies of the National Labor Rela-tions Act, we hereby notify our employees that:WE WILL NOT interrogate coercively our employees concerning their unionactivities or the circulation and signing of union petitions,nor will we threatento close the plant or to cut the work hours if the union is brought in.WE WILL NOT discourage membership in International Union of OperatingEngineers,Local Union#925, or in any other labor organization of our em-ployees, by discharging employees or failing to reinstate them,nor will wediscriminate in any other manner in regard to hire or tenure of employmentor any term or condition of employment to discourage membership in a labororganization.WE WILL NOT in any other manner interfere with, restrain,or coerce ouremployees in the exercise of their right to form,join,or assist said Interna-tionalUnion of Operating Engineers,Local Union#925, or any other labororganization,to bargain collectively through representatives of their own choos-ing, or to engage in other concerted activities for the purpose of collective bar-gaining or other mutual aid or protection, or to refrain from any orall suchactivities.WE WILL offer to Emil Adkins,Ernest Powell, and Montieth Pulver imme-diate and full reinstatement to their former or substantially equivalent positions,without prejudice to their seniority or other rights or privileges,and make themwhole for any loss of pay they may have suffered as a result of our discrimina-tion against them.All our employees are free to become,or to refrain from becoming,membersof the above union or any other labor organization.R. E. SMITH ANDFLORENCE B. SMITH A PARTNERSHIP,D/B/A SOUTHERN DOLOMITE,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not bealtered,defaced, or coveredby any other material.International Union of Operating Engineers,Local Union No.12,AFL-CIOandTri-Counties Association of Civil Engineer-ing EmployersandVandenberg Development Corp.,and UtahConstruction&Mining Co.,Parties to the Agreement.Case.No. 91-CE-5.May 15, 1961DECISION AND ORDEROn October 4, 1960, Trial Examiner Eugene K. Kennedy issuedhis Intermediate Report in the above-entitled proceeding, findingthat the Respondent had not engaged in any unfair labor practicesand recommending that the complaint be dismissed in its entirety, asset forth in the copy of the Intermediate Report attached hereto.Thereafter,the General Counsel filed exceptions to the IntermediateReport and a supporting brief.131 NLRB No. 75.